Case 1:17-cv-01131-CMA-SKC Document 102 Filed 05/21/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 17-cv-01131-CMA-SKC

   DEON LAMON JONES,

          Plaintiff,

   v.

   JOSE MANRIQUEZ, and
   GREGORY BLACK,

          Defendants.


    ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS TO
     PLAINTIFF’S FIRST, SECOND, AND THIRD CLAIMS FOR RELIEF CONSISTENT
   WITH THE APRIL 23, 2020 ORDER AND JUDGMENT OF THE COURT OF APPEALS


          This matter is before the Court on the April 23, 2020 Order and Judgment of the

   Tenth Circuit Court of Appeals (Doc. # 100), wherein the Court of Appeals reversed this

   Court’s denial of Defendants’ Motion for Summary Judgment on Plaintiff’s 42 U.S.C. §

   1983 Fourth Amendment claims (Doc. # 92). In its Order and Judgment, the Tenth

   Circuit concluded that Plaintiff failed to establish that Defendants violated his Fourth

   Amendment rights as follows:

          In sum, we determine that the officers had reasonable suspicion that
          Jones was trespassing, such that their investigative detention of Jones did
          not violate his Fourth Amendment rights. See [United States v. ]Sokolow,
          490 U.S. [1,] 7[ (1989)]. We also determine that when Jones did not
          comply with Black’s orders to exit his car, the officers had probable cause
          that Jones violated a Denver ordinance, such that Jones’s arrest did not
          violate his Fourth Amendment rights. See Atwater[ v. City of Lago Vista],
          532 U.S. [318,] 354[ (2001)]. Further, we determine that the officers’
Case 1:17-cv-01131-CMA-SKC Document 102 Filed 05/21/20 USDC Colorado Page 2 of 2




          search of Jones was a lawful search incident to arrest under the Fourth
          Amendment. See [Michigan v. ]DeFillippo, 443 U.S. [31,] 35[ (1979)].
          Finally, we determine that because the stop was justified at its inception,
          Jones did not demonstrate that Manriquez violated his Fourth Amendment
          rights when he searched Jones’s car. See [United States v. ]King, 990
          F.2d [1552,] 1557 [(10th Cir. 1993)].

   (Doc. # 100 at 11.) The Court of Appeals went on to conclude that, even if Plaintiff had

   established a constitutional violation on any of his claims, it would nevertheless have

   granted Defendants qualified immunity because Plaintiff failed to show the law was

   clearly established at the time of the incident. (Id. at 11–12.) Ultimately, the court held

   that Defendants are entitled to qualified immunity and reversed this Court’s April 18,

   2019 Order concluding otherwise. (Id. at 15–16.)

          For the reasons set forth in the Order and Judgment of the Tenth Circuit Court of

   Appeals (Doc. # 100), Defendants’ Motion for Summary Judgment (Doc. # 65) as to

   Plaintiff’s First, Second, and Third Claims for Relief is hereby GRANTED. It is

          FURTHER ORDERED that the Clerk of Court shall enter judgment in favor of

   Defendants on all claims in this action and shall close the case.




          DATED: May 21, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 2
